Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (ff known)
                           --------------- Chapter                                       11
                                                                                                                          0   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (If known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Kona Grill Inc.

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Malling address, if different from principal place of
                                                                                                  business

                                  15059 North Scottsdale Road
                                  Suite 300
                                  Scottsdale, AZ 85254
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Maricopa                                                        Location of principal assets, If different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)      _www
                                  _ _.k_o_n_a_...g_ri_ll._c_o_m_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


6.   Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                  0 Partnership (excluding LLP)
                                  0 Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals FIiing for Bankruptcy                                              page 1
Debtor     Kona Grill, Inc.                                                                             Case number (If known)
           Name                                                                                                                  -------------
7.   Describe debtor's business A. Check one:
                                       D Health Care Business (as defined In 11 u.s.c. § 101(27A))
                                       D Single Asset Real Estate (as defined in 11 U.S.C. § 101(616))
                                       Cl   Railroad (as defined in 11 U.S.C. § 101(44))
                                       Cl   Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       Cl   Commodity Broker (as defined in 11 U.S.C. § 101(8))
                                       Cl   Clearing Bank (as defined In 11 U.S.C. § 781(3))
                                       •    None of the above

                                       B. Check all that apply
                                       CJ Tax-exempt entity (as described In 26 U.S.C. §501)
                                       Cl Investment company, Including hedge fund er pooled Investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       Cl Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classlficatlon System) 4-dlglt code that best describes debtor.
                                          See http://www.uscourts.gov/four-dlgit-nattonal-associatlon-nalcs-codes.
                                                7221

8.   Under which chapter of the        Check one:
     Bankruptcy Code Is the
     debtor filing?                    CJ Chapter?
                                       CJ Chapter 9
                                       •    Chapter 11. Check all that apply:
                                                             Cl Debtor's aggregate noncontlngent liquidated debts (excluding debts owed to lnsfders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             Cl The debtor Is a small business debtor as defined In 11 U.S.C. § 101(510). lfthe debtor ls a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal Income tax return or if all of these documents do not exist, fellow the
                                                                  procedure in 11 U.S.C. § 1116(1)(8).
                                                             tJ   A plan Is being filed with this petition.
                                                             Cl Acceptances of the plan were solicited prepetition from one or more classes of creditors. In
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                             •    The debtor Is required to file periodic reports (for example, 1OK and 1OQ) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Fonn 201A) with this fonn.
                                                             Cl The debtor is a shell Q>mpany as defined in the Securities Exchange Ad of 1934 Rule 12b-2.
                                       Cl Chapter 12


9.   Were prior bankruptcy          •No.
     cases flied by or against
     the debtor within the last 8 aves.
     years?
     If more than 2 cases, attach a
     separate llsl                       District                When
                                                            --------
                                         Olstrid - ~____________ Vv'h en
                                                                                                    ------- Case number

                                                                                                    ------- Casenumber
10, Are any bankruptcy cases           CJ No
     pending or being flied by a
     business partner or an            •ves.
     affiliate of the debtor?
     Llst all cases. If more than 1,
                                                            See Attachment                                                  Relattonshlp
     attach a separate 11st                      Debtor
                                                 District
                                                            -----------------
                                                                       ------                                               Case number, if known




Official Form 201                              Voluntary PetlUon for Non•lndlvlduals Flllng for Bankruptcy                                                  page2
    Debtor    Kona Grill, Inc.                                                                        case number (If known)
              NIIITIO
                                                                                                                               -------------
    11. Why Is the case flied In    Check all that apply:
        this district?
                                    •      Debtor has had Its domicile, prlncfpal place of business, or principal assets In this district for 180 days Immediately
                                           preceding the date of this petition or for a longer part of such 180 days than In any other district.
                                    D      A bankruptcy case concerning debtor's affiliate, general partner, or partnership Is pending In this district.

    12. Does the debtor own or      • No
        have possession of any
        real property or personal   [J Yes.     Answer below for each property that needs Immediate attention. Attach additional sheets lf needed.
        property that needs
        Immediate attention?                    Why does the property need Immediate attention? (Check all that apply.)
                                                CJ It poses or is alleged to pose a threat of Imminent and ldentlflable hazard to public health or safety.
                                                   What Is the hazard?
                                                a It needs to be physlcally secured or protected from the weather.
                                                D It Includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                   livestock, seasonal goods, meat. dairy, produce, or securities-related assets or other options).
                                                C Other
                                                Where Is the property?
                                                                                 Number. Street. City, State & ZIP Code
                                                ls the property Insured?
                                                CJ No
                                                CJ Yes. Insurance agency
                                                          Contact name
                                                          Phone


-            Statistical and administrative lnfonnatJon
    13. Debtor's estimation of              Check one:
        avallable funds
                                              • Funds will be avaUable for distribution to unsecured creditors.
                                              CJ After any admlnlstratiVe expenses are paid, no funds will be available to unsecured creditors.

    14. Estimated number of         Cl 1-49                                         a 1,000-5.ooo                               CJ 25.001-50,000
        creditors                   CJ 50-99                                        C 5001.10,000                               a 50,001-100,000
                                    Cl 100-199                                      • 10.001·25.000                             CJ More than100,000
                                    a2o~sse
    15. Estimated Assets            a so • sso.ooo                                  C $1,000.001 • $10 million                  C $500,000,001 • $1 bllllon
                                    Cl $50.001 • $100.000                           • $10,000,001 • $50 mllllon                 Cl $1,000,000,001 • $10 btmon
                                    CJ $100.001 • $500,000                          C $50,000,001 • $100 mflllon                Cl $10,000,000,001 • $50 bflllon
                                    C $500,001 • $1 million                         CJ s100.ooo,001 - $500 mfllfon              CJ More than $50 bllDon

    16. Estimated llabllltles       Cl $0 • $50,000                                 C $1,000.001 • $10 mllllon                  C $500,000.001 • $1 bllllon
                                    CJ $50,001 • $100,000                           C $10,000,001 • $50 mtlllon                 C $1,000,000,001 • $10 billion
                                    [J $100,001 • $500,000                          • $50,000,001 - $100 milllon                CJ $10,000,000,001 • $50 bflllon
                                    Cl $500.001 • $1 million                        0 $100,000,001 • $600 milllon               C More than $50 bllllon




    Official Form 201                          Voluntary Petition for Non-lndlvlduals Filing for Bankruptcy                                                  page3
Debtor    Kona Grill Inc.
          Nome                                                                                   Cose numbor(lfknown) - - -- - - -- - - - - --


          Requost for Rollof, Ooclaratlon, and Signatures

WARNING - Bankruptcy fraud Is a serious crime. Making a false stalement In connection with a bankruplcy case can result In fines up to $500,000 or
          Imprisonment for up to 20 years, or bolh. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and slgnaturo
    of authorized                The debtor requests relief In accordance with the chapter or title 11, United States Code, specified In this peUllon.
    roprosontatlvo of dobtor
                                 I have been authorized to Ille this peUUon on behalf or the debtor.

                                 I have examined lhe Information In this petition and have a reasonable belief that lhe Information ls trued and correct




                                                                                                        Christopher J. Wells
                                                         representaUve or debtor                        Printed name

                                 TIUe    Chief Restructuring Ortlcor




18. Signature of attorney                                                                                Date    U / tfJ @:..!.-t.rj_ __
                                                                                                                MM~
                                 James E. O'Nolll
                                 Prinled name

                                 Pachulskl Stang Zlehl & Jones LLP
                                 Firm name

                                 919 N. Market Street
                                 17th Floor
                                 Wilmington, DE 19899
                                 Number, Street, City, Stale & ZIP Code

                                 Contacl phone     302-662-4100                 Email address     Jonelll@pszjlaw.com


                                 4042 OE
                                 Bar number and Stale




Official Form 201                         Voluntary Potltlon for Non,lndlvlduols Filing for Bankruptcy                                                   page 4
Debtor     Kona Grill, Inc.                                                                  Case number (if known)
           Name




Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF DELAWARE

Case number (if known)
                           --------------- Chapter                                    11
                                                                                                                       D   Check if this an
                                                                                                                           amended filing



                                                        FORM 201. VOLUNTARY PETITION

                                                     Pending Bankruptcy Cases Attachment


Debtor     Kona Baltimore, Inc.                                                    Relationship to you                Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Kona Grill International Holdings, Inc.                                 Relationship to you                Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Kona Grill International, Inc.                                          Relationship to you                Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Kona Grill Puerto Rico, Inc.                                            Relationship to you                Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Kona Macadamia, Inc.                                                    Relationship to you                Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Kona Restaurant Holdings, Inc.                                          Relationship to you                Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Kona Sushi, Inc.                                                        Relationship to you                Affiliate
District   Delaware                                   When                         Case number, if known
Debtor     Kona Texas Restaurants, Inc.                                            Relationship to you                Affiliate
District   Delaware                                   When                         Case number, If known




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page5
Official Form 201A (12/15)
[If debtor is required to file periodic reports (e.g. forms I OK and I OQ) with the Securities and Exchange Commission pursuant to
Section 13 or 15(d) ofthe Securities Exchange Act of 1934 and is requesting reliefunder chapter I I ofthe Bankruptcy Code, this Exhibit
''A" shall be completed and attached to the petition.]

                                                                 United States Bankruptcy Court
                                                                        District of Delaware
  In re      Kona Grill, Inc.                                                                                  Case No.
                                                                                Debtor(s)                      Chapter            _11_ _ _ _ _ _ _ _ __


                                     Attachment to Voluntary Petition for Non-Individuals Filing for
                                                    Bankruptcy under Chapter 11

1. If any of the debtor's securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file number
   is 001-34082 .

2. The following financial data is the latest available information and refers to the debtor's condition on                            12131/2018              .

 a. Total assets                                                                                        $_ _ _ _ _s....;.3.:-,s_13_,_oo....;.o_.o__
                                                                                                                                                 o

 b. Total debts (including debts listed in 2.c., below}                                                 $_ _ _ _____;1....;4,l.;,o..;.49~,o.;..;o;..;;.o..;...;.o__
                                                                                                                                                                 o

 c. Debt securities held by more than 500 holders:                                                                                                Approximate
                                                                                                                                                   number of
                                                                                                                                                    holders:

 secured          D       unsecured            D       subordinated     D           $ _ _ _ _ _ _ _....;.N_IA_                                                            NIA
 secured          D       unsecured            D       subordinated     D           $ _ _ _ _ _ _ _....;.N_IA_                                                            NIA
 secured          D       unsecured            D       subordinated     D           $ _ _ _ _ _ _ _. . ;.N. ;.;.IA;..;.                                                   NIA
 secured          D       unsecured            D       subordinated     D           $ _ _ _ _ _ _ _....;.N..;.;..IA_                                                      NIA
 secured          D       unsecured            D       subordinated     D           $-------~N.;.;.IA.;...                                                                NIA

 d. Number of shares of preferred stock                                                          2,000,000 shares                                                          NIA
                                                                                                 authorized; none
                                                                                                           issued

                                                                                                30,000,000 shares
                                                                                            authorized; 13,380,025
                                                                                                shares issued and
                                                                                                13,263,825 shares
 e. Number of shares common stock                                                                     outstanding
    Comments, if any: Treasury stock, at cost, 116,200 shares


3. Brief description of Debtor's business:
       Kona Grill, Inc. owns and operates restaurants serving contemporary American favorites, sushi, and alcoholic beverages
       throughout the United States and Puerto Rico.
4. List the name of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the voting securities
   of debtor: (1) Berke Bakay; (2) Nanyan "Alex" Zheng; (3) Renaissance Technologies, LLC; and (4) James R. Jundt




Official Form 201A               Attachment to Voluntary Petition for Non-Individuals FIiing for Bankruptcy under Chapter 11
Software Copyright (c) 1996-2019 Best Case, LLC • www.bestcase.com                                                                                            Best Case Bankruptcy
                              SECRETARY'S CERTD'ICATE

                                              OF

                                     KONA GRILL, INC.

                                         April~2019

        The undersigned hereby certifies that she is the duly elected and qualified acting
Secretary of the Board of Kana Grill, Inc., a Delaware corporation (the "Company''), and further
certifies in such capacity that attaehed hereto as Exhibit A is a true, complete and correct copy
of resolutions of the board of directors of the Company. Such resolutions have not been
amended, modified or rescinded since their adoption and remain in full force and effect as of the
date hereof.
        IN WITNESS WHEREOF, the undersigned has executed this Officer's Certificate as of
the date first set forth above.


                                                UMt t+m
                                            Christi Hing
                                            Secretary
                                                           d'
           EXHIBIT A

Resolutions of Board of Directors of

          Kona Grill, Inc.
                      RESOLUTIONS OF THE BOARD OF DIRECTORS OF
                                  KONA GRILL, INC.
                                    (a Delaware corporation)

       The members of the Board of Directors (the "Board") of Kona Grill, Inc., a Delaware
corporation (the "Company"), adopt the following resolutions.

       WHEREAS, the Board, acting pursuant to the laws of the State of Delaware, has
considered the financial and operational aspects of the Company's business;

       WHEREAS, the Board has reviewed the historical performance of the Company, the
market for the Company's products and services, and the current and long-term liabilities of the
Company;

        WHEREAS, the Board has, over the last several months, reviewed the materials
presented to it by the management of and the advisors to the Company regarding the possible
need to undertake a financial and operational restructuring of the Company;

        WHEREAS, the Board has analyzed each of the financial and strategic alternatives
available to it, including those available on a consensual basis with the principal stakeholders of
the Company, and the impact of the foregoing on the Company's business and its stakeholders;

       NOW, THEREFORE, BE IT RESOLVED, that in the judgment of the Board, it is
desirable and in the best interests of the Company, its creditors, employees, stockholders and
other interested parties that a petition be filed by the Company seeking relief under the
provisions of chapter 11 of title 11 of the United States Code (the "Bankruptcy Code") in the
United States Bankruptcy Court for the District of Delaware (the "Bankruptcy Court");

        RESOLVED, that the officers of the Company (each, an "Authorized Officer") be, and
each of them hereby is, authorized on behalf of the Company to execute, verify and file all
petitions, schedules, lists, and other papers or documents, and to take and perform any and all
further actions and steps that any such Authorized Officer deems necessary, desirable and proper
in connection with the Company's chapter 11 case, which include, but is not limited to, selling
all or substantially all of the Company's assets or prosecuting a chapter 11 plan, with a view to
the successful prosecution of such case;

        RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized and
empowered to retain the law firm of Pachulski Stang Ziehl & Jones LLP ("PSZ&J") as
bankruptcy counsel to represent and assist the Company in carrying out its duties under chapter
11 of the Bankruptcy Code, and to take any and all actions to advance the Company's rights in
connection therewith, and the Authorized Officers are hereby authorized and directed to execute
appropriate retention agreements, pay appropriate retainers prior to and immediately upon the
filing of the bankruptcy, and to cause to be filed an appropriate application for authority to retain
the services of PSZ&J;

               RESOLVED, that the Authorized Officers, on behalf of the Company, are
authorized, empowered and directed to retain Piper Jaffray ("Piper Jaffray") as Investment
Banker to represent and assist the Company in handling the marketing and sale of its assets in the

                                                 3
DOCS_LA:320538.1 50045/001
chapter 11 case, and to take any and all actions to advance the Company's rights in connection
therewith, and the Authorized Officers are hereby authorized and directed to execute appropriate
retention agreements, pay appropriate retainers prior to and immediately upon the filing of the
bankruptcy petition, and to cause to be filed an appropriate application for authority to retain the
services of Piper Jaffray;

        RESOLVED, that the Authorized Officers, on behalf of the Company, are authorized,
empowered and directed to hire Jonathan Tibus as the Company's chief executive officer
("CEO") and Chris Wells as the Company's chief restructuring officer ("CRO") and they shall
be authorized to utilize the employees of Alvarez & Marsal ("A&M") to assist them in the
execution of his day to day duties as CRO. The CEO, CRO, and A&M will lead the Company
restructuring efforts along with the Company's advisors, and to take any and all actions to
advance the Company's rights in connection therewith, and the Authorized Officers are hereby
authorized and directed to execute appropriate retention agreements, pay appropriate retainers
prior to and immediately upon the filing of the bankruptcy petition, and to cause to be filed an
appropriate application for authority to hire the CEO, CRO, and A&M;

        RESOLVED, that the Authorized Officers of the Company be, and hereby are, authorized
and empowered to employ any other professionals necessary to assist the Company in carrying
out its duties under the Bankruptcy Code; and in connection therewith, the officers of the
Company are hereby authorized and directed to execute appropriate retention agreements, pay
appropriate retainers prior to or immediately upon the filing of the chapter 11 case and cause to
be filed appropriate applications with the Bankruptcy Court for authority to retain the services of
any other professionals, as necessary, and on such terms as are deemed necessary, desirable and
proper;

        RESOLVED, that the Authorized Officers be, and each of them hereby is, authorized on
behalf of the Company to take any and all actions, to execute, deliver, certify, file and/or record
and perform any and all documents, agreements, instruments, motions, affidavits, applications
for approvals or rulings of governmental or regulatory authorities or certificates and to take any
and all actions and steps deemed by any such Authorized Officer to be necessary or desirable to
carry out the purpose and intent of each of the foregoing resolutions and to effectuate a
successful chapter 11 case;

        RESOLVED that the Authorized Officers be, and each of them hereby is, authorized on
behalf of the Company, to obtain post-petition financing and use of cash collateral according to
the terms of the Credit Agreement entered into with Key Bank National Association ("Key
Bank"), subject to the approval of the Bankruptcy Court, and any orders of the Bankruptcy Court
with respect thereto, and in connection therewith, Authorized Officers are hereby authorized and
directed to execute any appropriate agreements and related ancillary documents;




DOCS_LA:320538.1 50045/001                       4
        RESOLVED, that any and all actions heretofore taken by any Authorized Officer or the
directors of the Company in the name and on behalf of the Company in furtherance of the
purpose and intent of any or all of the foregoing resolutions be, and hereby are, ratified,
confirmed, and approved in all respects; and

       RESOLVED, that the foregoing resolutions be filed with the records of the meetings of
the Board.




DOCS_LA:320538.1 50045/001                   5
Fill in this informntion to identify the c:isc:

Debtor name      Kona Grill, Inc.

United Stales Bankruptcy Court for the:   DISTRICT OF DELAWARE
                                          ----------------------
Case number (If koown)
                                                                                                                           D    Cheek If this Is an
                                                                                                                                amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                       12115

An Individual who Is authorized to act on behalf of e non-Individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and llabllltlos, any othor documont that requires a declaration that Is not Included In tho document, and any
amendments of those documents. This form must state the lndlvldual's position or relatlonshlp to the debtor, the Identity of the document,
and the date. Bankruptcy Rules 1008 and 9011 .

WARNING - Bankruptcy fraud Is a serious alme. Making a false statement, concealing property, or obtaining money or property by fraud In
connection with a bankruptcy case can result In fines up to $500,000 or Imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571 .


             Declaration and signature


      I am the president, c11olher officer, or an authorized agert of lhe corporation; a member or an authorized agent or the partnership; or another
      Individual serving as a representatlw or the debtor In ll'is case.

      I have examined lhe Information In the doruments checked below and I have a reasonable belief that the lnrormatlon Is lrue and correct:


      D        Schedule AIB: Assets-Rea/ and Personal Property (Official Form 206A/B)
      D        Schedu/9 D: Creditors Who Have Claims Secured by Property(Oflicfal Form 2060}
      D        Schedule EIF: Cledllors Who Have Unsecured Claims (Official Form 206E/F)
               Schedule G: Execu/ory Contracts and Unexpired Leases (Official Fonm 206G)




       ~
               Schedule H: Codebtors (Official Form 206H}
               Summary of Assets and Uabllilles for Non-Individuals (Officlal Form 206Sum}
               Amended Schedule
               Chapter 11 or Chap/erg Casas: Ustof Cledltors Who Have the 30 Largest Unsecured Claims and Are Not Insiders (Official Fonm 204)
       ~       Other document that requires a declaration    CertiflcaUon of Creditor Matrix, Corporate Ownership Statement, Ust of
                                                               Equity Holders




                                                                                      Ing on behatf of debtor

                                                           Christopher J. Wells
                                                           Printed name

                                                           Chief Restructuring Offioor
                                                           Position or relationship to debtor




Official Form 202                                   Declaratlon Under Penalty of Perjury for Non-Individual Debtors
 Fill in this information to identify the case:
 Debtor name Kona Grill, Inc.
 United States Bankruptcy Court for the: DISTRICT OF DELAWARE                                                                                        Check if this is an

 Case number (if known):                                                                                                                             amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 30 Largest Unsecured Claims and Are
Not Insiders (on a Consolidated Basis)                                                     12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include
claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders
of the 30 largest unsecured claims.

        Name of creditor and                Name, telephone number        Nature of claim   Indicate if claim   Amount of claim
        complete mailing address,           and email address of          (for example,     is contingent,      If the claim is fully unsecured, fill in only unsecured claim amount. If claim is
        including zip code                  creditor contact              trade debts,      unliquidated, or    partially secured, fill in total claim amount and deduction for value of
                                                                          bank loans,       disputed            collateral or setoff to calculate unsecured claim.
                                                                          professional                          Total claim, if           Deduction for value of Unsecured claim
                                                                          services, and                         partially secured         collateral or setoff
                                                                          government
                                                                          contracts)
 1      Fashion Show Mall,                  Drew Nieman         Litigation                  Contingent                                                             Undetermined
        LLC                                 Email:                                          Unliquidated
        Attn: Drew Nieman                   drew.nieman@cbre.c                              Disputed
        and/or Law/Lease                    om or
        Admin Dept.                         sara.spicklemire@cb
        c/o Fashion Show                    re.com
        Attn: Law/Lease
        Admin Dept.                         312.935.1968
        110 N. Wacker Dr.
        Chicago, IL 60606

 2      The Irvine Company                  Blake Windal       Litigation                   Contingent                                                             Undetermined
        LLC                                 Email:                                          Unliquidated
        Attn: Blake Windal                  bwindal@irvinecomp                              Disputed
        and/or General                      any.com
        Counsel Retail
        Properties                          949.789.9180
        101 Innovation
        Irvince, CA 92617

 3      JFC                                 Jason Koyama                  Trade                                                                                    $572,375.79
        Attn: Jason Koyama                  Email:                        Payable
        7101 E. Slauson Ave.                jkoyama@jfc.com
        Los Angeles, CA
        90040                               323.721.6100
 4      Dolphin Mall                        Michele Walton    Lease                                                                                                $500,000.00
        Associates, LLC                     Email:            Termination
        Attn: Michele Walton                mwalton@taubman.c Settlement
        c/o Taubman                         om
        200 E Long Lake Rd.
        Ste. 300                            248.258.7225
        Bloomfield Hills, MI
        48304-2324



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy


DOCS_LA:321532.1 50045/001
 Debtor     Kona Grill, Inc.                                                                                    Case number (if known)
            Name

          Name of creditor and              Name, telephone number        Nature of claim   Indicate If clalm     Amount of claim
          complete malllng address,         and emall address of          (for example,     Is contingent,        If the claim Is fully unsecured, fill In only unsecure~ claim amount If claim is
          Including zip code                creditor contact              trade debts,      unllquldated, or      partially secured, fill In total claim amounfand deduction for-value of
                                                                          bank loans,       disputed              collateral or setoff to calculate unsecured claim.         ·     ·
                                                                          professional                            Total claim, If           Deduction for value of Unsecured clalm
                                                                          services, and                           partially secured collateral or setoff
                                                                          government
                                                                          contracts)
 5        Scottsdale Quarter               Joshua Llndlmore   Trade                                                                                                 $326,847.94
          Relt                             Email:             Payable
          Attn: Joshua                     Joshua.lindlmore~
          Lindi more                       ashingtonQrime.com
          180 E. Broad St., 21st
          Floor                             614.887.5671
          Columbus, OH 43215
 6        Taubman Cherry                   Michele Walton    Trade                                                                                                  $177,514.03
          Creek LP                         Email:            Payable
          Attn: Michele Walton             mwalton@taubman.c
          c/o Taubman                      .2!!l
          200 E Long Lake Rd.
          Ste. 300                          248.258.7225
          Bloomfield Hills, Ml
          48304-2324
 7        Edward Don &                     Frederica Campbell, Trade                                                                                                $163,451.97
          Company                          Credit Manager       Payable
          Attn: Frederica                  Email:
          Campbell                         frederlcacam pbell@d
          9801 Adam Don                    on.com
          Parkway
          Woodridge, IL 60517              708.442.9400
 8        TRG IMP LLC                      Michele Walton    Trade                                                                                                  $155,390.62
          Attn: Michele Walton             Email:            Payable
          c/o Taubman                      mwalton@taubman.c
          200 E Long Lake Rd.,             .2!!l
          Ste. 300
          Bloomfield Hills, Ml              248.258. 7225
          48304-2324
 9        Maslon LLP                        Doug Holod         Trade                                                                                                $143,051.18
          Attn: Doug Holod                  Email:             Payable
          3300 Wells Fargo                  doug.holod@masion.
          Center                           ~
          90 South 7th Street
          Minneapolis, MN                   612.672.8200
          55402-4140

 10       TWC Chandler                     Guy Mercurio       Trade                                                                                                 $138,913.29
          Attn: Guy Mercurio               Email:             Payable
          c/o Macerich                     Guy .Mercurio@mace
          11411 N. Tatum Blvd.             rich.com
          Phoenix, AZ 85028
                                            214.373.5222




Official fonn 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page2

Software Copyright (c) 1996-2019 Best Case, LLC -www.bestcase.com                                                                                             Best Case Bankruptcy

DOCS_LA:321532.1 50045/00 I
 Debtor     Kona Grill, Inc.                                                                                        Case number (if known)
            Name

          Name of creditor and              Name, telephone number            Nature of claim   Indicate If claim     Amount of claim
          complete malllng address,         and email address of              (for example,     Is contingent,        If the claim is fully unsecured, fill In only unsecured claim amounl If claim Is
          lncludlng zip code                creditor contact                  trade debts,      unllquldated, or      partially secured, fill in total claim amount and d~uctlon for value of
                                                                              bank loans,       disputed              collateral or setoff to calculate unsecured claim.
                                                                              professional.                           Total clafm, If           Deduction for value of Unsecured clalm
                                                                              services, and                           partially secured         collateral or setoff
                                                                              government
                                                                              contracts)
 11       Country Club Plaza JV             Michele Walton    Trade                                                                                                     $136,679.61
          LLC                               Email:            Payable
          Attn: Michele Walton              mwalton@taubman.c
          c/o Taubman                      .Q.!!1
          200 E. Long Lake
          Suite 300                         248.258. 7225
          Bloomfield Hills, Ml
          48304-2324
 12       Bear Steams Com Mg                Angelina Scarcelli   Trade                                                                                                  $132,729.57
          Sec Inc Mg Pt Ct                  Email:               Payable
          Series 2005 - Pwr 7               Angelina.Scarcelli@c
          Remicl                            olliers.com
          Attn: Angelina
          Scarcelli                         702.836.3768
          c/o Colliers
          International
          3960 Howard Hughes
          Pkwy., Ste.150
          Las Veaas, NV 89169
 13       Continental Atrium                Larry Helfman      Lease                                                                                                    $125,000.00
          Corporation                       Email:             Termination
          Attn: Larry Helfman               lah@helfmanlaw.com Settlement
          2780 Skypark Dr., Ste.
          325                               310.640.1620
          Torrance, CA 90505
 14       TB Mall at UTC, LLC               Michele Walton    Trade                                                                                                     $121,392.50
          Attn: Michele Walton              Email:            Payable
          c/o Taubman                       mwalton@taubman.c
          200 E Long Lake Rd.,             .Q.!!1
          Ste. 300
          Bloomfield Hills, Ml              248.258. 7225
          48304-2324
 15       Spgil Domain, LP                  Debra Bums                       Trade                                                                                      $120,166.68
          c/o Simon Property                Email:                           Payable
          Group                             dburns@simon.com
          Attn: Debra Burns
          and/or Legal Dept.                317 .263.7134
          225 W. Washington St
          lndianaoolis, IN 46204
 16       Aramark                          Misti Jones,        Trade                                                                                                    $118,987.90
          Attn: Misti Jones                Accounts Receivable Payable
          1515 E. Hadley St.,              Email:
          Suite 100                        Jones-Misti@aramar
          Phoenix, AZ 85034                k.com

                                            602.254.6222




Official form 204                                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page3

Software Copyright (c) 1996-2019 Best Case, LLC. www.bestcase.com                                                                                                 Best Case Bankruptcy

DOCS_LA:321532.1 50045/001
 Debtor     Kona Grill, Inc.                                                                                        Case number (if known)
            Name

          Name of creditor and              Name, telephone number            Nature of clalm   Indicate If clalm     Amount of claim
          complete malllng address,         and emall address of              (for example,     Is contingent,        If the claim Is fully unsecured, fill In only unsecured claim amounl If claim Is
          Including zip code                creditor contact                  trade debts,      unHquldated, or       partially secured, fill In total claim amount and deduction for value of
                                                                              bank loans,       disputed              collateral or setoff to calculate unsecured claim. ·
                                                                              professional                            Total claim, If           Deduction for value of Unsecured clalm
                                                                              services, and                           partially secured         collateral or setoff
                                                                              government
                                                                              contracts)
 17       ICRE Relt Holdings                Jennifer Roberts                  Trade                                                                                     $111,755.79
          Attn: Jennifer                    Email:                            Payable
          Roberts                           1roberts@lec.com
          c/o LPC Commercial
          Services, Inc.                    703.351.0000
          4601 N. Fairfax Dr.,
          Ste.1115
          Arlington, VA 22203
 18       Saybrook JV 1 LLC                 Sherri Braddberry                Trade                                                                                      $104,202.72
          Attn: Sherri                      Email:                           Payable
          Braddberry                        sherri.bradber!l!@gg
          110 N. Wacker Dr.                 e.com
          Chicago, IL 60606
                                            312.960.5859
 19     Lincolnshire Propco,                Amy Levin                        Trade                                                                                      $99,483.12
        LLC                                 Email:                           Payable
        Attn: Amy Levin                     alevin@nextreal1Y.co
        clo Next Property                   m
        Management
        5215 Old Orchard Rd.,               847.881.2000
        Ste. 880
        Skokie. IL 60077
 20     HG Galleria LLC                     Barb Deritter and/or             Trade                                                                                      $97,146.38
        Attn: Barb Deritter                 Legal Dept.                      Payable
        and/or Legal Dept.                  Email:
        c/o HG Galleria I, 11 1 Ill,        bderiter@simon.com
        LP
        225 W. Washington St.               317.263.7949
        Indianapolis, IN 46204
 21     Crawfish, LLC                       Steve Sumell       Trade                                                                                                    $92,631.42
        Attn: Steve Sumell                  Email:             Payable
        c/o Trade Mark                      ssumell@trademarke
        Property                            roeem.com
        1701 River Run, Ste.
        500                                 817.870.1122
        Ft. Worth, TX 76107
 22     Rich Taubman                        Michele Walton    Trade                                                                                                     $88,491.89
        Associates                          Email:            Payable
        Attn: Michele Walton                mwalton@taubman.c
        200 E. Long Lake Rd.,               .Q!!1
        Ste. 300
        Bloomfield Hills, Ml                248.258. 7225
        48304-2324
 23     Hawaiian Fresh                      Frank Porcelli      Trade                                                                                                   $87,212.35
        Seafood                             Email:              Payable
        Attn: Frank Porcelli                frank@hawailanfresh
        2290 Alahao Place,                  eafood.com
        Unit 100
        Honolulu, HI 96819                  800.845.8862

Official fonn 204                                   Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page4

Software Copyright (c) 1996-2019 Best Case. LLC • www.bestcase.com                                                                                                Best Case Bankruptcy

DOCS_LA:321532.1 50045/001
 Debtor     Kona Grill, Inc.                                                                                     Case number (if known)
            Name

          Name of creditor and              Name, telephone number         Nature of claim   Indicate If clafm     Amount of clafm
          complete mallfng address,         and email address of           (for example,     Is contingent,        If the claim Is fully unsecured, fill In only unsecured claim amount If claim Is
          Including zip code                creditor contact               trade debts,      unlfqufdated, or      partially secured, fill in total claim amount and deduction for value of
                                                                           bank loans,       disputed              collateral or setoff to calculate unsecured claim.
                                                                           professional                            Total claim, if           Deduction for value of Unsecured clafm
                                                                           services, and                           partially secured         collateral or setoff
                                                                           government
                                                                           contracts)
 24     Banyan Street/Gap 1                 Zac Gruber                     Trade                                                                                     $85,780.14
        East Pratt Holdings                 Email:                         Payable
        LLC                                 zgruber@ban~anstre
        Attn: Zac Gruber                    et.com
        80 SW 8th St., Ste.
        2200                                305. 722.9400
        Miami, FL 33130
 25     TWLDC Holdings, LP                  Robin Parker                   Trade                                                                                     $81,293.62
        Attn: Robin Parker                  Email:                         Payable
        3 Waterway Square                   robin.earker@howar
        Place                               dhughes.com
        c/o Howard Hughes
        Corp.                               281.475.2111
        1790 Hughes Landing,
        Ste. 600
        The Woodlands, TX
        77380
 26     Plaza Internacional                 Michele Walton    Trade                                                                                                  $80,384.74
        Puerto Rico LLC                     Email:            Payable
        Attn: Michele Walton                mwalton@taubman.c
        c/o Taubman                         2m
        200 E. Long Lake Rd.,
        Ste. 300                            248.258. 7225
        Bloomfield Hills, Ml
        48304-2324

 27     CBL-T-C, LLC dba                    Debbie Bell                   Trade                                                                                      $79,518.48
        Coolsprings Mall, LLC               Email:                        Payable
        CBLCenter                           Debble.bell@cbl eroe
        Attn: Debbie Bell                   erties.com
        2030 Hamilton Place
        Blvd., Suite 500                    423.855.0001
        Chattanooga,TN
        37421
 28     Excel Trust, LP.                    Debra Brigher, Legal Trade                                                                                               $76,498.91
        Attn: Debra Brigher,                Dept.                Payable
        Legal Dept.                         Email:
        c/o Shopcore                        legal@shoecore.com
        Properties
        Two Liberty Place,                  216.330.4201
        Ste. 3325
        50 S. 16th St.
        Philadelphia, PA
        19102
 29     Freshpoint                          Brenden St John     Trade                                                                                                $72,343.41
        Attn: Brenden St.                   Email:              Payable
        John                                Brenden.stjohn@fres
        711 North Orlando                   heolnt.com
        Ave., Ste. 201
        Maitland, FL 32751                 404.831.2186

Official fonn 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                  page 5

Software Copyright (c) 1996-2019 Best Case, LLC. www.bestcase.com                                                                                              Best Case Bankruptcy

DOCS_LA:321532.1 50045/001
Debtor     Kona Grill, Inc.                                                                                     Case number (if known}
           Name

         Name of creditor and               Name, telephone number        Nature of claim   Indicate If clalm     Amount of clalm
         complete malling address,          and emall address of          (for example,     Is contingent,        If the daim is fully unsecured, fill in only unsecured clalm amount If claim Is
         Including zip code                 creditor contact              trade debts,      unllquldated, or      partially secured, fill in total claim amount and deduction for value of
                                                                          bank loans,       disputed              collateral or setoff to calculate unsecured claim.
                                                                          professional                            Total claim, If           Deduction for value of Unsecured claim
                                                                          services, and                           partially secured         collateral or setoff
                                                                          government
                                                                          contracts)
30       True World Foods                   Keiko Moreno       Trade                                                                                                $62,482.07
         Attn: Keiko Moreno                 Email:             Payable
         24 Link Drive                      k.moreno@trueworld
         Rockleigh, NJ 07647                foods.com

                                            201. 750.0024




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 pages

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy


DOCS_LA:321532.1 50045/001
                        IN THE UNITED STATES BANKRUPTCY COURT

                               FOR THE DISTRICT OF DELA WARE

 In re:                                             Chapter 11

 KONA GRILL, INC.,                                  Case No. 19-_ _ (_)

                               Debtor.

                   CORPORATE OWNERSIDP STATEMENT (RULE 7007.1)


                Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges
to evaluate possible disqualification or recusal, the undersigned authorized officer of the above-
captioned Debtor, certifies that the following is a corporation other than the Debtor, or a
governmental unit, that directly or indirectly owns 10% or more of any class of the corporation's
equity interests, or states that there are no entities to report under FRBP 7007 .1.


• None [check if applicable]

           Name:
           Address:




DOCS_LA:320544.1
                         IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF DELAWARE

 In re:                                              Chapter 11

 KONA GRILL, INC.,                                   CaseNo.19-_ _ L )

                               Debtor.

                            LIST OF EQUITY SECURITY HOLDERS


Following is the list of the Debtor's equity security holders which is prepared in accordance with rule
1007(a)(3) for filing in this Chapter 11 Case:



    Name and Last Known Address or             Security      Number of          Kind of Interest
       Place of Business of Holder              Class        Securities
 Nanyan "Alex" Zheng
 AKA Ahwanova Limited
 9/F Plateno Group Plaza
                                                           2,651,261
 No. 300 Xinjiaoxi Road
 Haizu District
 Guangzhou 510310 China
 Berke Bakay
 c/o BBS Capital Management, LP
                                                           1,975,599
 5524 E Estrid Ave.
 Scottsdale, AZ 85254
 Renaissance Technologies, LLC
 800 third Avenue                                          858,959
 New York, NY 10022
 James R. Jundt
 PO Box 5770                                               717,711
 Carefree, AZ 85377-5770




DOCS_LA:320544.1
                            IN THE UNITED STATES BANKRUPTCY COURT

                                     FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    KONA GRILL, INC.,                                              Case No. 19-_ _ (_}

                                        Debtor.

                               CERTIFICATION OF CREDITOR MATRIX


                 Pursuant to Rule 1007-2 of the Local Rules of Bankruptcy Practice and Procedure
for the United States Bankruptcy Court for the District of Delaware, the above captioned debtor
and its affiliated debtors in possession (collectively, the "Debtors") 1 hereby certify that the
Creditor Matrix submitted herewith contains the names and addresses of the Debtors' creditors.
To the best of the Debtors' knowledge, the Creditor Matrix is complete, correct, and consistent
with the Debtors' books and records.

                The information contained herein is based upon a review of the Debtors' books
and records as of the petition date. However, no comprehensive legal and/or factual
investigations with regard to possible defenses to any claims set forth in the Creditor Matrix
have been completed. Therefore, the listing does not, and should not, be deemed to constitute:
(I) a waiver of any defense to any listed claims; (2) an acknowledgement of the allowability of
any listed claims; and/or (3) a waiver of any other right or legal position of the Debtors.




1
    The Debtors and the last four digits of their respective taxpayer identification numbers include: Kona Grill, Inc.
    (6690); Kona Restaurant Holdings, Inc. (6703); Kona Sushi, Inc. (4253); Kona Macadamia, Inc. (2438); Kona
    Texas Restaurants, Inc. (4089); Kona Grill International Holdings, Inc. (1841); Kona Baltimore, Inc. (9163); Kona
    Grill International, Inc. (7911 ); and Kona Grill Puerto Rico, Inc. (7641 ). The headquarters and service address for
    the above-captioned Debtors is 15059 North Scottsdale Road, Suite 300, Scottsdale, Arizona 85254.

DOCS_LA:320544.1
